Citation Nr: 1606365	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  15-20 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an effective date prior to February 14, 2000, for the grant of service connection for coronary artery disease for the purpose of retroactive benefits under Nehmer v. United States Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991).  


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.  

The Veteran died in September 2001.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An informal claim for entitlement to service connection for a heart disability was received on February 14, 2000, at which time the Veteran had not been formally diagnosed with a heart disorder.

2.  There is no evidence of a formal or informal claim for entitlement to service connection for a heart disability prior to February 14, 2000.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to February 14, 2000, for the grant of service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.156, 3.157, 3.400, 3.816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to the appellant's claim for entitlement to an earlier effective date, service connection has been granted and a disability rating and effective date have been assigned.  Thus, notice 38 U.S.C.A. § 5103(a) is not required.  38 C.F.R. § 3.159(b)(3) (2015).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.  VA has complied with all duty to notify provisions.  38 U.S.C.A. §§ 5104, 7105 (West 2014); 38 C.F.R. § 3.103 (2015).

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  However, determinations regarding effective dates of awards are based, essentially, on what was shown by the record at various points in time and application of governing law to those findings, and generally further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  In this case, the appellant has not identified any pertinent evidence that remains outstanding.  Thus, VA's duty to assist is met in regard to the effective date issue. 

Here, the Veteran had active duty service from February 1969 to September 1970, to include service in the Republic of Vietnam from September 1969 to September 1970.

A January 3, 2000, treatment note indicated that the Veteran reported significant dyspnea upon exertion and was scheduled for a chest computed tomography (CT) scan and pulmonary clinic consultation on February 23, 2000.  

On February 14, 2000, the Veteran submitted an examination report for aid and attendance benefits signed by his treating VA physician, along with an Income-Net Worth and Employment Statement.  

The February 23, 2000, CT scan reported findings consistent with early idiopathic pulmonary fibrosis.  The Veteran was again seen on March 9, 2000, for emergency treatment due to chest discomfort.  An electrocardiogram performed at that time was indicated to be normal, although the Veteran noted very mild anterior ischemia with normal left ventricular function.  The Veteran was diagnosed as having chest discomfort, chronic obstructive pulmonary disease, and gastroesophageal reflux disease; he was discharged and prescribed nitroglycerin to use as needed.  In an  April 13, 2000, treatment note, the Veteran again reported chest pain.  The VA physician indicated that the Veteran was awaiting the results of the treadmill test, and that he planned on putting in a cardiology referral if needed.  The Veteran was indicated to be stable with regard to chest pain and was not requiring excess nitroglycerin; in fact, the Veteran reported only taking one nitroglycerin patch since the March 2000 prescription.  An April 25, 2000, VA examination report diagnosed him as having coronary heart disease.  

The Veteran died on September [redacted], 2001.  His cause of death was pulmonary fibrosis.  The Veteran's body was exhumed in May 2002 for an autopsy, which revealed atherosclerosis of the coronary arteries.  

In correspondence received in September 2011, the appellant indicated her desire to have the Veteran's case reviewed pursuant to Nehmer v. United States Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991).  Specifically, the appellant requested that VA review the case "for presumptive added Oct 2012 - Leukemia, Ischemic Heart Disease, and Prostate Cancer."  A VA medical opinion obtained in April 2012 concluded that the Veteran did have coronary artery disease at the time of his death, although it was not the cause of his death.  

In an April 2012 rating decision, the Milwaukee VA Pension Management Center granted entitlement to service connection for coronary artery disease associated with herbicide exposure for the purposes of retroactive benefits under Nehmer.  Specifically, the Pension Management Center liberally interpreted the Veteran's February 14, 2000, submissions related to a claim for nonservice-connected pension as an informal claim for service connection for heart disease, as the evidence led to the identification and subsequent submission of additional medical evidence which supported service connection for his heart condition.  As such, a 30 percent evaluation was granted effective February 14, 2000, until September [redacted], 2001, the date of the Veteran's death.  The April 2012 rating decision also acknowledged that the appellant's September 2011 correspondence also referenced leukemia and prostate cancer; however, following a review of the medical evidence, the Pension Management Center determined that the Veteran was not found to be diagnosed with either disorder.  

The effective date for a grant of compensation will be the day following separation from active service or the date entitlement arose if a claim is received within one year after separation from service.  38 C.F.R. § 3.400(b)(2)(i).  Otherwise, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, the effective date will be assigned on the basis of the facts as found.  38 C.F.R. § 3.400(a). 

A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2015).  An informal claim is "[a]ny communication or action indicating intent to apply for one or more benefits."  38 C.F.R. § 3.155(a).  Such an informal claim must identify the benefit sought.  See Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), (an expressed intent to claim benefits must be in writing in order to constitute an informal claim; an oral inquiry does not suffice).  VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b).  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b).  However, section 3.157 only applies to those claims for which service connection has already been established.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002).  Thus, VA medical records cannot be accepted as informal claims for disabilities where service connection has not yet been established.  

With respect to earlier effective date claims for diseases presumed to be caused by herbicide exposure, VA has issued special regulations based upon a liberalizing law.  Ischemic heart disease was added to the list of diseases associated with exposure to certain herbicide agents effective August 31, 2010.  See 75 Fed. Reg. 53202 (Aug. 31, 2010).

In general, if a claim is reviewed within one year from the effective date of a liberalizing law or VA issue, benefits may be authorized from the effective date of a liberalizing law or VA issue.  38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114, 3.400(p) (2015).

Although the effective date of the liberalizing law at issue is August 31, 2010, effective dates of certain awards of service connection are governed pursuant to the orders of a United States district court in the class-action case arising from Nehmer v. United States Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991).  38 C.F.R. § 3.816.  The covered diseases are listed in 38 C.F.R. § 3.816(b)(2).  Although ischemic heart disease is not listed in that section, the final rule made clear that the effective dates of awards of ischemic heart disease under the provisions of 38 C.F.R. § 3.309(e) are governed by the Nehmer provisions.  See 75 Fed. Reg. at 53203.

Where a Nehmer class member is entitled to disability compensation for a covered herbicide disease, and the claim was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose except as otherwise provided in paragraph (c)(3) of this section, which pertains to claims filed within one year from the date of separation from service.  See 38 C.F.R. § 3.816(c)(2).

A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) the claimant's application and other supporting statements and submission may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Id.

Pursuant to the Nehmer May 1991 Stipulation and Order, awards of disability compensation may, in some circumstances, be made effective retroactive to the date of an earlier claim that was filed or denied before such regulations were issued.  See 66 Fed. Reg. 23166, 23167 (May 8, 2001).  Training Letter 10-04 and its attached Training Guide show that footnote 1 of the Nehmer Stipulation and Order says that prior VA decisions are deemed to have denied service connection for any condition that paragraph 46.02 of the M21-1 (in 1991) required to be coded in the rating decision.  Training Letter 10-04 (February 10, 2011).  As the Training Letter and its attached Training Guide explain, a Nehmer class member's date of claim for a covered herbicide disease should be the date a claim that any unrelated disease was received by VA, if evidence of the covered herbicide disease is submitted in relation to the unrelated claim.  Id.  This Training Letter and its attached Training Guide also shows that an initial claim may lack specific details, which were clarified by later submissions.  Id.  These instructions do not obviate the requirement that the effective date be the later of the date a claim was received by VA or the date the disability arose.

Here, the Veteran is a Nehmer class member, as he is a Vietnam Veteran with a covered herbicide disease, i.e., coronary artery disease.

A review of the claims file reveals that the Veteran was not diagnosed with a heart condition until March 2000.  

However, his February 14, 2000, submissions have been interpreted as an informal claim for entitlement to service connection for a heart condition.  

After a thorough review of the evidence of record, the Board concludes that an effective date prior to February 14, 2000, is not warranted for the Veteran's service-connected coronary artery disease.  In this case, the effective date for the award of coronary artery disease was established as February 14, 2000, based on the fact that paperwork submitted by the Veteran on this date and medical records submitted in association with his pension claim led to the obtaining subsequent medical records diagnosing the Veteran as having a heart disorder.  Training Letter 10-04 and its attached Training Guide explain that a Nehmer class member's date of claim for a covered herbicide disease should be the date a claim that any unrelated disease was received by VA if evidence of the covered herbicide disease is submitted in relation to the unrelated claim.  

As noted, the effective date is the later of the date of claim or the date the disability arose.  In this case, in compliance with Training Letter 10-04 and its attached Training Guide, the Veteran's date of claim is February 14, 2000.  Although the Veteran may have been suffering from symptoms related to his coronary artery disease prior to this date, an effective date of February 14, 2000, is warranted as the regulation provides that the effective date is the date of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

There is nothing to reflect a claim or an informal claim prior to February 14, 2000.  While 38 C.F.R. § 3.157 allows a report of examination or hospitalization to be construed as an informal claim for an increased disability evaluation or a request to reopen certain types of previously denied claims, in the instant case, the Veteran's February 14, 2000, claim was not a claim for a higher disability rating for an already service-connected disability or an attempt to reopen a previously denied service connection claim. 

The Board acknowledges but is perplexed by the appellant's various statements in support of her claim.  After the Milwaukee VA Pension Management Center granted entitlement to service connection for coronary artery disease associated with herbicide exposure in April 2012 and assigned an effective date of February 14, 2000, the appellant submitted a notice of disagreement in which she stated:

I disagree In regards to letter dated May 1, 2012, Nehmer vs. VA, Ischemic heart disease, parkinsons disease, hairy cell, and leukemia's were not listed.  

Look at letter dated June 8, 2004 from VA.  No heart problems filed.  You just agreed that he had Ischemic heart disease but no pay for it - The only evidence you have is enlarged heart.  Reconsider - and Do it right.  

Show me please where the aid and attendance was paid on service connection also, and pay it right, please.  Dated back to 1999.  Thank you for complete honesty.  

The VA Pension Management Center interpreted this notice of disagreement as a request for an earlier effective date for the grant of service connection, and framed the issue as, "Entitlement to an earlier effective for service connection for the veteran's ischemic heart disease, for the purpose of retroactive benefits under the Nehmer court order" in the May 2015 statement of the case.  

However, in response to this, the appellant stated in her substantive appeal that:

The issue is wrong on the SOC, the issue is not an early effective date it is for the claim for ischemic heart disease per the Nehmer Ruling when the Secretary, first established ischemic heart disease related to herbicide exposure in Vietnam.

The VA has admitted there was a claim filed for ischemic heart disease and under the Nehmer Ruling, when this was placed service connected the VA should have gone back and reviewed veterans with ischemic heart disease and paid them retroactive due to the Nehmer Ruling.  

You need to issue a SSOC on the issue of ischemic heart disease per Nehmer Ruling and not a claim for earlier effective date.  The SOC issued is irrelevant to the issue of ischemic heart disease/Nehmer Ruling.

Despite the appellant's protestations, it seems as though she is indeed arguing for an earlier effective date for the grant of service connection for coronary artery disease for the purpose of retroactive benefits under Nehmer.  The Board reiterates that the Veteran was already granted entitlement to service connection for coronary artery disease pursuant to Nehmer effective February 14, 2000.  The same April 2012 rating decision which granted entitlement to service connection for coronary artery disease explicitly found that there was no evidence of leukemia or prostate cancer.  In addition, an August 2001 rating decision granted entitlement to a special monthly pension based on the need for aid and attendance.  

However, in the absence of any evidence of a request for determination of entitlement or evidence of belief of entitlement to service connection for a heart disability, in writing, prior to February 14, 2000, the date of claim in this case is February 14, 2000.

Accordingly, an effective date earlier than February 14, 2000, is not warranted in this case.  There is no evidence of a formal or informal claim for entitlement to service connection for a heart disability prior to February 14, 2000; accordingly, an earlier effective date for the grant of service connection for a heart disability is not warranted in this case.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A §5107.


ORDER

An effective date earlier than February 14, 2000, for the grant of service connection for coronary artery disease is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


